The Chief-Justice
delivered the opinion of the court. ,
Motion by Plaintiffs in Error to docket this cause for -trial, and motion by Defendant in Error to dismiss, because no record of the jugdment and proceedings has been filed by Plaintiffs in error, and no assignment of 'errors filed by them. ' No cause is' shown for neglecting tb filé assi'gnrheht of errors. ' ' '
The motion that the cause be dismissed from this court for thé reasons stated in the motion of Defendant in Error is granted. .The paper on file purporting to be a record does not show what judgrnent was given by the court below, and for this reason, also, it should be dismissed. Neither does the certificate of the clerk show that this is a copy of the record, as required by the rules.
Dismissed.